Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending.

Response to Arguments
Applicant presents the following arguments in the 11 April 2022 amendment:
Support for the above-identified amendment can be found in the specification as filed, such as in paragraphs [0071] and [0166]. No new matter has been added. The amendment renders the § 103 rejection moot because neither Patten nor Yacoub teach or suggest at least "fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query" and "wherein the control comprises operations automatically executed in the at least one IoT device via an interaction with the user" as recited in Claim 1.
The Applicant has added new Claim 21. The Applicant respectfully submits that no new matter has been added. At a minimum, the Applicant respectfully submits that Claim 21 is patentable for one or more reasons discussed above. The Applicant respectfully requests entry and full allowance of Claim 21.


Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s argument A, Applicant's arguments have been fully considered. With respect to  "fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query", see rejection in view of Patten modified by Yacoub and Godor below. With respect to "wherein the control comprises operations automatically executed in the at least one IoT device via an interaction with the user", Yacoub discloses receiving messages via the feed in which an entity, such as an IoT enabled light bulb, would automatically process the message respond (i.e. turn off or on). This is an automatic process once the message is received by the feed, and users/subscribers of the feed may interact with the feed (i.e. via web app) by messages created by an API. See rejection below.
With respect to applicant’s argument B, see response to Applicant’s Argument A above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0179962 issued to Michael Patten et al (hereinafter referred to as Patten) in view of U.S. Patent Application Publication No. 2016/0205106 issued to Souheil Yacoub et al (hereinafter referred to as Yacoub), and in further view of U.S. Patent Application Publication No. 2019/0388783 (priority to Provisional Application No. 62/372,272) issued to István Gódor et al (hereinafter referred to as Godor).
As to claim 1, Patten discloses receiving, from a user, a web search query (receiving a request as a result of user interaction with address bar, see Patten: Para. 0083 – 0085 and 0122 - 0131); 


fetching context information of at least one IoT device connectable with the information processing device and related to the web search query (IoT device data information elements originating from one or more embedded systems disposed within one or more devices associated with a user of the search query are received through a data feed and included for retrieval of information resources, see Patten: Para. 0083 – 0085 and 0122 – 0131, and the information is obtained from at least one IoT connected hub that receives the information from the one or more embedded systems via a wired or wireless connection thereto, see Patten: Para. 0127, and user associated IoT device data information element list creation and use, see Patten: Para. 0077 - 0085); 
automatically generating a synthetic web search query based on the web search query and the context information of the at least one IoT device (recommended search queries are created based on IoT device data information elements originating from one or more embedded systems disposed within one or more devices associated with a user’s ID, see Patten: Para. 0083 – 0085 and 0122 – 0131); and 
a search result regarding the synthetic web search query (search results from the created recommend searches, see Patten: Para. 0083 – 0085 and 0122 – 0131).
However, Patten does not explicitly disclose fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query; determine a control to be applied to the at least one IoT device by using a search result, wherein the control comprises operations automatically executed in the at least one IoT device via an interaction with the user.
Yacoub teaches determine a control to be applied to the at least one IoT device by using a search result (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053, and search results including common services for IoT devices over feeds, see Yacoub: Para. 0072, and entities subscribing to IoT device feeds from the search results, see Yacoub:  Para. 0053, 0062, 0077 and 0080),
wherein the control comprises operations automatically executed in the at least one IoT device via an interaction with the user (user communicates with the IOT devices via the IOT services, see Yacoub: Para. 0042 – 0044, and a lightbulb may be controlled via messages it receives from a feed which a controlling entity (web app) publishes control messages (toggle light bulb on and off), see Yacoub: Para. 0053, a user via a web app can send a toggle light bulb on/off message, which the lightbulb then performs the on/off operation based on received feed message, the lightbulb turning on or off is automatic based on the received feed message).
Yacoub and Patten are analogous due to their disclosure of performing searches by inclusion of IoT device data.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patten’s use of including a user’s IoT device data in related search queries with Yacoub’s use of allowing a user to determine an IoT device services that can be performed as a result of a search in order to provide a communication and data infrastructure with IoT devices that simplifies discovery of IoT devices and uses data in interactions with IoT devices. 
However, Patten modified by Yacoub does not explicitly disclose fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query.
Godor teaches fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device (the user feedback devices (smart sports equipment) is located near IoT based sensors (mounted on a squash court) and local computers/consoles, see Godor: Para. 0025, the IoT sensors, user feedback devices and controlling computer/console are located within proximity of a squash court (i.e. certain distance)).
Godor, Yacoub and Patten are analogous due to their disclosure of processing of IoT device data.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patten and Yacoub’s use of including a user’s IoT device data in related search queries with Godor’s use of controlling devices and IoT devices being located within near proximity to each other in order to maximize the utility of available smart athletic devices and spaces.




As to claim 2, Patten modified by Yacoub and Godor discloses wherein the context information of the at least one IoT device comprises at least one of a type of the at least one IoT device, a model name of the at least one IoT device, a basic setting, a location of the at least one IoT device, and state information measured by at least one sensor included in the at least one IoT device (IoT device data information elements include device ID, device type, device model, device state information, device error codes, or the like, see Patten: Para. 0035 – 0037, 0045, 0049, 0062 – 0063, 0081, 0093).

As to claim 3, Patten modified by Yacoub and Godor discloses wherein the automatically generating the synthetic web search query comprises: 
extracting a first keyword from the web search query (keywords from a user query, such as “broken washing machine” or “check en”, see Patten: Para. 0108, 0111, 0122 – 0124); 
generating a second keyword related to the at least one IoT device from the context information of the at least one IoT device (device error code, model info, etc. is inserted into the query, see Patten: Para. 0108, 0111, 0122 - 0124); and 
combining the first keyword and the second keyword (keywords of a user query and IoT device data information elements are used in querying for resource elements, see Patten: Para. 0108, 0111, 0122 - 0124).


As to claim 4, Patten modified by Yacoub and Godor discloses wherein the determining of the control to be applied to the at least one IoT device comprises: 
identifying one or more instructions related to the at least one IoT device from the search result (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053, and search results including common services for IoT devices over feeds, see Yacoub: Para. 0072, and entities subscribing to IoT device feeds from the search results, see Yacoub:  Para. 0053, 0062, 0077 and 0080); 
determining a control over the at least one IoT device performing the identified one or more instructions (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053); and 
optimizing the control over the at least one IoT device (entities subscribes to an IoT device feed so that it may send/receive messages over the feed, see Yacoub: Para. 0053, 0062, 0077 and 0080).

As to claim 5, Patten modified by Yacoub and Godor discloses further comprising displaying, to the user, the control to be applied to the at least one IoT device (controlling a lightbulb through a web app, see Yacoub: Para. 0053).

As to claim 6, Patten modified by Yacoub and Godor discloses further comprising applying the search result regarding the synthetic web search query to the at least one IoT device in response to the control to be applied to the at least one IoT device being displayed in a button and a user input regarding the button being received (entities subscribes to an IoT device feed so that it may send/receive messages over the feed, see Yacoub: Para. 0053, 0062, 0077 and 0080, and controlling a lightbulb through a web app, see Yacoub: Para. 0053).

As to claim 7, Patten modified by Yacoub and Godor discloses further comprising automatically performing the determined control on the at least one IoT device (an entity subscribing to a device feed will cause device to provide the data, see Yacoub: Para. 0053).

As to claim 8, Patten modified by Yacoub and Godor discloses further comprising: predicting a need of the user related to the search result (a user need only to start typing “check en” when their vehicle has a check engine light, see Patten: Para. 0111); and 
determining the control to be applied to the at least one IoT device to satisfy the predicted need of the user (sending feed data to an entity that is subscribed to an IoT device’s feed, see Yacoub: 0053, 0062, 0077 and 0080).


As to claim 9, Patten modified by Yacoub and Godor discloses wherein the determining of the control to be applied to the at least one IoT device comprises: 
obtaining information about a preference of the user (determining schedules and entity preferences for receiving feed data, see Yacoub: Para. 0053 – 0055, 0066 - 0067); and 
determining the control to be applied to the at least one IoT device by using the obtained information about the preference of the user (produce messages for the feed based on mechanisms retrieved from entity data, see Yacoub: Para. 0053 – 0055, 0066 - 0067).

As to claim 10, Patten discloses a memory storing one or more instructions (one or more memory devices connected to one or more processors, the one or more memory devices store computer program logic, see Patten: Para. 0153); and 
at least one processor configured to execute the one or more instructions (one or more processors, see Patten: Para. 0153) to: 
receive a web search query from a user (receiving a request as a result of user interaction with address bar, see Patten: Para. 0083 – 0085 and 0122 – 0131), 





fetch context information of at least one Internet of things (IoT) device connectable with an information processing device and related to the web search query (IoT device data information elements originating from one or more embedded systems disposed within one or more devices associated with a user of the search query are received through a data feed and included for retrieval of information resources, see Patten: Para. 0083 – 0085 and 0122 – 0131, and the information is obtained from at least one IoT connected hub that receives the information from the one or more embedded systems via a wired or wireless connection thereto, see Patten: Para. 0127, and user associated IoT device data information element list creation and use, see Patten: Para. 0077 - 0085); 
automatically generating a synthetic web search query based on the web search query and the context information of the at least one IoT device (recommended search queries are created based on IoT device data information elements originating from one or more embedded systems disposed within one or more devices associated with a user’s ID, see Patten: Para. 0083 – 0085 and 0122 – 0131), and 
a search result regarding the synthetic web search query (search results from the created recommend searches, see Patten: Para. 0083 – 0085 and 0122 – 0131).
However, Patten does not explicitly disclose fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query; determine a control to be applied to the at least one IoT device by using a search result.

Yacoub teaches determine a control to be applied to the at least one IoT device by using a search result (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053, and search results including common services for IoT devices over feeds, see Yacoub: Para. 0072, and entities subscribing to IoT device feeds from the search results, see Yacoub:  Para. 0053, 0062, 0077 and 0080),
wherein the control comprises operations automatically executed in the at least one IoT device and operations executed in the at least one IoT via an interaction with the user (user communicates with the IOT devices via the IOT services and API, see Yacoub: Para. 0042 – 0045, and a lightbulb may be controlled via messages it receives from a feed which a controlling entity (web app) publishes control messages (toggle light bulb on and off), see Yacoub: Para. 0053, a user via a web app can send a toggle light bulb on/off message, which the lightbulb then performs the on/off operation based on received feed message, the lightbulb turning on or off is automatic based on the received feed message and the web app produces the message to the device automatically via the API).
Yacoub and Patten are analogous due to their disclosure of performing searches by inclusion of IoT device data.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patten’s use of including a user’s IoT device data in related search queries with Yacoub’s use of allowing a user to determine an IoT device services that can be performed as a result of a search in order to provide a communication and data infrastructure with IoT devices that simplifies discovery of IoT devices and uses data in interactions with IoT devices. 
However, Patten modified by Yacoub does not explicitly disclose fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query.
Godor teaches fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device (the user feedback devices (smart sports equipment) is located near IoT based sensors (mounted on a squash court) and local computers/consoles, see Godor: Para. 0025, the IoT sensors, user feedback devices and controlling computer/console are located within proximity of a squash court (i.e. certain distance)).
Godor, Yacoub and Patten are analogous due to their disclosure of processing of IoT device data.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patten and Yacoub’s use of including a user’s IoT device data in related search queries with Godor’s use of controlling devices and IoT devices being located within near proximity to each other in order to maximize the utility of available smart athletic devices and spaces.



As to claim 11, Patten modified by Yacoub and Godor discloses wherein the context information of the at least one IoT device comprises at least one of a type of the at least one IoT device, a model name of the at least one IoT device, a basic setting, a location of the at least one IoT device, and state information measured by at least one sensor included in the at least one IoT device (IoT device data information elements include device ID, device type, device model, device state information, device error codes, or the like, see Patten: Para. 0035 – 0037, 0045, 0049, 0062 – 0063, 0081, 0093).

As to claim 12, Patten modified by Yacoub and Godor discloses wherein the at least one processor is further configured to execute the one or more instructions to extract a first keyword from the web search query (keywords from a user query, such as “broken washing machine” or “check en”, see Patten: Para. 0108, 0111, 0122 – 0124), 
generate a second keyword related to the at least one IoT device from the context information of the at least one IoT device (device error code, model info, etc. is inserted into the query, see Patten: Para. 0108, 0111, 0122 – 0124), and 
automatically generate the synthetic web search query by combining the first keyword and the second keyword (keywords of a user query and IoT device data information elements are used in querying for resource elements, see Patten: Para. 0108, 0111, 0122 – 0124).


As to claim 13, Patten modified by Yacoub and Godor discloses wherein the at least one processor is further configured to execute the one or more instructions to identify one or more instructions related to the at least one IoT device from the search result (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053, and search results including common services for IoT devices over feeds, see Yacoub: Para. 0072, and entities subscribing to IoT device feeds from the search results, see Yacoub:  Para. 0053, 0062, 0077 and 0080), 
determine a control over the at least one IoT device performing the identified one or more instructions (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053), and 
determine the control to be applied to the at least one IoT device by optimizing the control over the at least one IoT device (entities subscribe to an IoT device feed so that it may send/receive messages over the feed, see Yacoub: Para. 0053, 0062, 0077 and 0080).

As to claim 14, Patten modified by Yacoub and Godor discloses further comprising a display displaying, to the user, the control to be applied to the at least one IoT device (controlling a lightbulb through a web app, see Yacoub: Para. 0053).

As to claim 15, Patten modified by Yacoub discloses receive, a web search query (receiving a request as a result of user interaction with address bar, see Patten: Para. 0083 – 0085 and 0122 – 0131); 
fetch context information of at least one Internet of Things (IoT) device connectable with an information processing device and related to the web search query (IoT device data information elements originating from one or more embedded systems disposed within one or more devices associated with a user of the search query are received through a data feed and included for retrieval of information resources, see Patten: Para. 0083 – 0085 and 0122 – 0131, and the information is obtained from at least one IoT connected hub that receives the information from the one or more embedded systems via a wired or wireless connection thereto, see Patten: Para. 0127, and user associated IoT device data information element list creation and use, see Patten: Para. 0077 - 0085); 
automatically generating a synthetic web search query based on the web search query and the context information of the at least one IoT device (recommended search queries are created based on IoT device data information elements originating from one or more embedded systems disposed within one or more devices associated with a user’s ID, see Patten: Para. 0083 – 0085 and 0122 – 0131); and 
a search result regarding the synthetic web search query (search results from the created recommend searches, see Patten: Para. 0083 – 0085 and 0122 – 0131).



However, Patten does not explicitly disclose fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query; determine a control to be applied to the at least one IoT device by using a search result.
Yacoub teaches determine a control to be applied to the at least one IoT device by using a search result (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053, and search results including common services for IoT devices over feeds, see Yacoub: Para. 0072, and entities subscribing to IoT device feeds from the search results, see Yacoub:  Para. 0053, 0062, 0077 and 0080),
wherein the control comprises operations automatically executed in the at least one IoT device and operations executed in the at least one IoT via an interaction with the user (user communicates with the IOT devices via the IOT services and API, see Yacoub: Para. 0042 – 0045, and a lightbulb may be controlled via messages it receives from a feed which a controlling entity (web app) publishes control messages (toggle light bulb on and off), see Yacoub: Para. 0053, a user via a web app can send a toggle light bulb on/off message, which the lightbulb then performs the on/off operation based on received feed message, the lightbulb turning on or off is automatic based on the received feed message and the web app produces the message to the device automatically via the API).
Yacoub and Patten are analogous due to their disclosure of performing searches by inclusion of IoT device data.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patten’s use of including a user’s IoT device data in related search queries with Yacoub’s use of allowing a user to determine an IoT device services that can be performed as a result of a search in order to provide a communication and data infrastructure with IoT devices that simplifies discovery of IoT devices and uses data in interactions with IoT devices. 
However, Patten modified by Yacoub does not explicitly disclose fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device related to the web search query.
Godor teaches fetching context information of at least one IoT device connectable with the information processing device and located within a certain distance from the information processing device (the user feedback devices (smart sports equipment) is located near IoT based sensors (mounted on a squash court) and local computers/consoles, see Godor: Para. 0025, the IoT sensors, user feedback devices and controlling computer/console are located within proximity of a squash court (i.e. certain distance)).
Godor, Yacoub and Patten are analogous due to their disclosure of processing of IoT device data.

Therefore, it would have been obvious to one of ordinary skill in the art to modify Patten and Yacoub’s use of including a user’s IoT device data in related search queries with Godor’s use of controlling devices and IoT devices being located within near proximity to each other in order to maximize the utility of available smart athletic devices and spaces.

As to claim 16, Patten modified by Yacoub and Godor discloses wherein the context information of the at least one IoT device comprises at least one of a type of the at least one IoT device, a model name of the at least one IoT device, a basic setting, a location of the at least one IoT device, and state information measured by at least one sensor included in the at least one IoT device (IoT device data information elements include device ID, device type, device model, device state information, device error codes, or the like, see Patten: Para. 0035 – 0037, 0045, 0049, 0062 – 0063, 0081, 0093).

As to claim 17, Patten modified by Yacoub and Godor discloses wherein the program, when executed by the computer, further causes the computer to: 
extract a first keyword from the web search query (keywords from a user query, such as “broken washing machine” or “check en”, see Patten: Para. 0108, 0111, 0122 – 0124); 
generate a second keyword related to the at least one IoT device from the context information of the at least one IoT device (device error code, model info, etc. is inserted into the query, see Patten: Para. 0108, 0111, 0122 – 0124); and 
combine the first keyword and the second keyword (keywords of a user query and IoT device data information elements are used in querying for resource elements, see Patten: Para. 0108, 0111, 0122 – 0124).

As to claim 18, Patten modified by Yacoub and Godor discloses wherein the program, when executed by the computer, further causes the computer to: 
identify one or more instructions related to the at least one IoT device from the search result (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053, and search results including common services for IoT devices over feeds, see Yacoub: Para. 0072, and entities subscribing to IoT device feeds from the search results, see Yacoub:  Para. 0053, 0062, 0077 and 0080); 
determine a control over the at least one IoT device performing the identified one or more instructions (determine messaging services that can be used between IoT devices and entities, like a device sending feed data to a new entity, or an entity being able to control a light bulb through the feed, see Yacoub: Para. 0048, 0053); and 
optimize the control over the at least one IoT device (entities subscribe to an IoT device feed so that it may send/receive messages over the feed, see Yacoub: Para. 0053, 0062, 0077 and 0080).

As to claim 19, Patten modified by Yacoub and Godor discloses wherein the program, when executed by the computer, further causes the computer to display, the control to be applied to the at least one IoT device (controlling a lightbulb through a web app, see Yacoub: Para. 0053).

As to claim 20, Patten modified by Yacoub and Godor discloses wherein the program, when executed by the computer, further causes the computer to apply the search result regarding the synthetic web search query to the at least one IoT device in response to the control to be applied to the at least one IoT device being displayed in a button and a user input regarding the button being received (entities subscribes to a IoT device feed so that it may send/receive messages over the feed, see Yacoub: Para. 0053, 0062, 0077 and 0080, and controlling a lightbulb through a web app, see Yacoub: Para. 0053).









As to claim 21,  Patten modified by Yacoub and Godor discloses wherein the control comprises operations automatically executed in the at least one IoT device and operations executed in the at least one IoT device via an interaction with the user (user communicates with the IOT devices via the IOT services and API, see Yacoub: Para. 0042 – 0045, and a lightbulb may be controlled via messages it receives from a feed which a controlling entity (web app) publishes control messages (toggle light bulb on and off), see Yacoub: Para. 0053, a user via a web app can send a toggle light bulb on/off message, which the lightbulb then performs the on/off operation based on received feed message, the lightbulb turning on or off is automatic based on the received feed message and the web app produces the message to the device automatically via the API).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164